WATHEN; Justice,
dissenting.
I do not agree that the ordinance was validly enacted. Therefore, I respectfully dissent.
The Charter for the City of South Portland establishes separate and distinct procedures for the enactment of regular ordinances and emergency ordinances. An emergency ordinance requires a statement of the emergency, a unanimous vote and takes effect immediately upon passage at the first reading. An ordinary ordinance requires only a majority vote and takes effect twenty days after final passage at a second reading. The proposed moratorium was first presented as an emergency measure and failed for lack of a unanimous vote. As a result of a motion to reconsider, an amended ordinance was presented to the City Council. Although the amendment deleted some of the emergency language from the preamble, the body of the amended ordinance included the following clause: “EMERGENCY CLAUSE. In view of the emergency cited in the preamble, this ordinance shall take effect upon passage by the City Council.” The preamble provided in part that “[ijmmediate enactment of this Moratorium is imperative....” The ordinance received a favorable vote of 6 to 1. It is undisputed that the Moratorium was not validly enacted as an emergency measure because the vote was not unanimous.
The City contends that “[njoncompliance with Charter procedure for enactment of emergency ordinances does not render an ordinance void; it merely postpones the time of taking effect.” The City argues that an ordinance designated as an emergency ordinance that fails to gain a unanimous vote, becomes an “ordinary” ordi*836nance by operation of law if it receives a majority vote at two separate readings. The City refers us to 5 McQuillin, Municipal Corporations § 15.40 (3rd ed. 1989) for this rather startling proposition. In fact the cited text does not even address the argument. The meager authority that exists, holds to the contrary. See Id. at § 13.31.
In reaching its decision, the Superior Court totally ignored the express words of the ordinance and simply declared that the ordinance was “adopted in the regular course of business.” In reviewing that decision, the Law Court first infers that the trial court found an inadvertent failure to delete the emergency clause. Having thus framed the issue, the Court then upholds the “factual finding” without addressing the City’s argument.
Because I can find no basis for severing the express language of the emergency clause, I would rule as a matter of law that the subject ordinance was presented as an emergency measure. It is beyond all dispute that the measure was not validly enacted by a unanimous vote. Accordingly, I would vacate the judgment upholding the ordinance and explicitly reject the City’s contention that an ordinance unsuccessfully proposed as an emergency measure is nevertheless enacted as an ordinary ordinance if it receives a majority vote.